 1
 2
 3
 4
 5
 6
 7
 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    TASHIA CHANNEL,                                  No. 2:18-cv-02414 MCE AC (PS)
12                       Plaintiff,
13           v.                                        ORDER
14    ROBERT WILKE, et al.,
15                       Defendants.
16

17          Plaintiff is proceeding pro se in this action. Accordingly, the matter was referred to a

18   United States Magistrate Judge pursuant to Local Rule 302(c)(21).

19          On April 4, 2019, the Magistrate Judge filed Findings and Recommendations (“F&Rs”)

20   herein which were served on all parties and which contained notice to all parties that any

21   objections to the F&Rs were to be filed within twenty-one days. ECF No. 25. Neither party has

22   filed objections to the F&Rs.

23          The Court has reviewed the file and finds the F&Rs to be supported by the record and by

24   the Magistrate Judge’s analysis. Accordingly, IT IS HEREBY ORDERED that:

25   ///

26   ///

27   ///

28   ///
                                                       1
 1           1. The F&Rs filed April 4, 2019 (ECF No. 25), are ADOPTED in full;
 2           2. Defendants’ Motion to Dismiss (ECF No. 19) is GRANTED;
 3           3. Plaintiff’s FMLA and ADA claims are DISMISSED with prejudice;
 4           4. Plaintiff is granted leave to leave to amend the remaining claims, including any
 5   Rehabilitation Act claim. A second amended complaint must not include any FMLA or ADA
 6   claims, must not reference any prior pleadings, and must present numbered causes of action with
 7   factual support for each independent cause of action; and
 8           5. Plaintiff shall have 30 days from the date of this order to file any second amended
 9   complaint. If Plaintiff fails to timely comply with this Order, the action may be dismissed.
10           IT IS SO ORDERED.
11   Dated: June 11, 2019

12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                       2
